                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
             Plaintiff,                       )
                                              )      17 C 1547
      v.                                      )
                                              )      Judge John Z. Lee
HASAN R. EDMONDS,                             )
                                              )
             Defendant.                       )

                    MEMORANDUM OPINION AND ORDER

      Defendant Hasan R. Edmonds (“Edmonds”) has filed a motion and a

“supplemental” motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. For the reasons stated herein, Edmonds’s motions are denied.

                            I.    Factual Background

      Beginning in January 2015, Edmonds—then a member of the Army National

Guard assigned to a unit in the Northern District of Illinois—engaged in online

communications with someone he believed to be a fighter for the Islamic State of Iraq

and the Levant (“ISIL”) in Libya. Plea Agreement at 3, No. 15 CR 149, ECF No. 57.

In fact, the individual was an FBI employee. Id.

      During these communications, Edmonds expressed support for ISIL and

indicated that he wanted to travel to the Middle East with his cousin and

codefendant, Jonas Edmonds (“Jonas”), to fight for ISIL. Id. He also gave the

employee advice on fighting and defeating the U.S. military, and stated that he and

Jonas were willing to carry out an attack in the United States if ordered to do so. Id.
      A confidential law enforcement source then introduced Jonas to an undercover

FBI employee (“UC”), who Jonas believed could assist them in their plan to travel

abroad to support ISIL. Id. at 4. As part of this plan, Edmonds purchased a plane

ticket to Cairo, Egypt on March 11, 2015. And on March 23, 2015, he and Jonas met

with UC to discuss what steps they could take to support ISIL. Id. at 4–5.

      During that meeting, Jonas told UC that, once Edmonds left for Egypt, Jonas

planned to attack the National Guard base to which Edmonds was assigned. Id. at

5. Jonas also told UC that he anticipated a “body count” of between 100 and 150

people, and Edmonds offered to provide a list of “rankings” of officers for Jonas to kill.

Id. Edmonds also stated that he would provide Jonas with military uniforms to wear

as a disguise during the attack. Id.

      On March 24, 2015, Edmonds, Jonas, and UC drove to Edmonds’s National

Guard base in Joliet, Illinois, to conduct surveillance and plan the attack. Id. On the

way there, Edmonds and Jonas discussed with UC how they would acquire the

necessary weapons and conduct the attack. Id. Once they arrived outside the base,

they also reviewed where the National Guard members conducted their training on

the base. Id. Edmonds then described the interior of the base and what rooms Jonas

needed to avoid during the attack. Id. at 6. Edmonds also entered the base and

retrieved a unit training schedule, which he provided to Jonas for the purpose of

determining the best day for the planned attack. Id.

      The following day, Jonas drove Edmonds to Chicago Midway Airport so that

Edmonds could travel to the Middle East to fight for ISIL. Id. Jonas then proceeded



                                            2
to Edmonds’s residence and retrieved several National Guard uniforms, which he

planned to wear for the attack. Id. Edmonds and Jonas were both arrested later that

day. See Orders of 3/26/15, No. 15 CR 149, ECF Nos. 7, 10.

                          II.    Procedural Background

      On December 4, 2015, Edmonds was charged in a superseding information

with two counts of conspiring to provide material support to a foreign terrorist

organization, in violation of 18 U.S.C. § 2339B(a)(1). See Superseding Info., No. 15

CR 149, ECF No. 48. He pleaded guilty to both counts pursuant to a written plea

agreement on December 14, 2015, see Order of 12/14/15, No. 15 CR 149, ECF No. 56;

Plea Agreement. And, on September 30, 2016, he was sentenced to 30 years of

imprisonment by this Court. See Judgment, No. 15 CR 149, ECF No. 90.

      Seeking to vacate that judgment, Edmonds filed a § 2255 motion on February

27, 2017, see § 2255 Mot., ECF No. 1, and a “supplemental” petition on July 18, 2018.

See Am. § 2255 Mot., ECF No. 13.

                                III.   Legal Standard

      Section 2255 provides that a criminal defendant is entitled to relief from his

conviction and sentence if “the court finds that the judgment was rendered without

jurisdiction, or that the sentence imposed was not authorized by law or otherwise

open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral

attack.” 28 U.S.C. § 2255(b). Relief under § 2255 is available “only in extraordinary

situations, such as an error of constitutional or jurisdictional magnitude or where a



                                           3
fundamental defect has occurred which results in a complete miscarriage of justice.”

Blake v. United States, 723 F.3d 870, 878–79 (7th Cir. 2013). Furthermore, the Court

may deny a § 2255 motion without an evidentiary hearing if “the motion and the files

and records of the case conclusively show” that the defendant is not entitled to relief.

28 U.S.C. § 2255(b).

                                   IV.    Analysis

      Edmonds claims that the assistance provided by his trial counsel was

constitutionally deficient for four reasons. In his original § 2255 petition, Edmonds

argues that his counsel provided ineffective assistance by: (1) refusing to follow his

instructions and present any suggested defense, interview witnesses, or introduce

evidence that would “impeach the prosecution’s claims”; and (2) failing to advise him

of the “possibilities of negotiating better terms” for a plea agreement. § 2255 Mot. at

12.

      After he was permitted to file an amended petition, Edmonds submitted a

declaration claiming that his counsel provided ineffective assistance for two

additional reasons, by: (3) “fail[ing] to introduce credible evidence that shows

discriminatory tactics undertaken by the government whom disproportionately

targeted minority groups based on religious ideology in their ‘reverse sting’ operations

in pursuit of their war on terror”; and (4) recommending that he not pursue an agreed

sentence pursuant to Fed. R. Crim. P. 11(c)(1)(C). Am. § 2255 Mot. at 1–2.




                                           4
      To succeed on any of his ineffective assistance of counsel claims, Edmonds must

satisfy the standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). First,

he must show that his attorney’s performance was constitutionally deficient insofar

as it “fell below an objective standard of reasonableness” as measured against

“prevailing professional norms.” Id. at 688. Second, he must show that any error

made by his attorney caused him prejudice. Id. at 692. For the reasons provided

herein, the Court concludes that Edmonds cannot make either showing.

A.    Failure to Follow Instructions

      As an initial matter, Edmonds’s amorphous claims that his counsel had a

“separate, undisclosed agenda” and refused to follow his instructions, § 2255 Mot. at

4, are insufficient to establish that his attorney’s performance was constitutionally

deficient. “To satisfy the first element of the Strickland test, [a § 2255 petitioner]

must direct the Court to specific acts or omissions by his counsel.” Blake, 723 F.3d at

879 (citation omitted). Here, although he makes general reference to his attorney not

listening to him and failing to present exonerating evidence, Edmonds does not

identify any specific instructions his attorney failed to follow, any witnesses he failed

to interview, any defense he failed to present, or any evidence he failed to introduce.

In his reply to the Government’s response, Edmonds merely states that “a

‘reasonable’ and ‘professional’ attorney of any standing” would not “place his or her

client at the ‘mercy of the court’ . . . given that terrorism is a political charge”

requiring consideration of the “socio-political connotations and ramifications.” Reply

at 2, ECF No. 17. Such unsupported and conclusory statements are insufficient to



                                           5
overcome the “strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance[.]” Strickland, 466 U.S. at 689; see also Hurlow

v. United States, 726 F.3d 958, 966–67 (7th Cir. 2013) (“We have rejected broad,

unsupported assertions of ineffective assistance.”).

       Furthermore, during his change-of-plea hearing, Edmonds confirmed under

oath that he was satisfied with the representation that he had received from his

attorney.   See 12/14/15 Tr. at 8:3-11, No. 15 CR 149, ECF No. 94.         There is a

presumption that a defendant’s testimony in a plea colloquy is truthful, see United

States v. Moody, 770 F.3d 577, 581–82 (7th Cir. 2014), and nothing in the record here

suffices to overcome that presumption. Given Edmonds’s statements during the plea

colloquy and the conclusory nature of the allegations presented in his petition, there

is no basis for Edmonds’s claim that his attorney provided ineffective assistance by

failing to follow his instructions.

B.     Plea Negotiations

       In both petitions, Edmonds contends that his counsel was ineffective for failing

to negotiate a Rule 11(c)(1)(C) plea agreement. He states that the Government

offered and then withdrew a plea agreement that “recommended a sentence that was

less than the time imposed by the Court.” § 2255 Mot. at 12–13. Furthermore, he

asserts that he was misled by his attorney into believing that “an open plea was a

surer course” to receiving a lower sentence than what the Government had proposed.

Am. § 2255 Pet. at 7. Because the Sixth Amendment right to counsel “extends to the




                                           6
plea-bargaining process,” Lafler v. Cooper, 566 U.S. 156, 162 (2012), this claim also

is governed by the Strickland standard.

      At the outset, it must be noted that a criminal defendant has “no right to be

offered a plea” and no right “that the judge accept it.” Missouri v. Frye, 566 U.S. 134,

148 (2012). And even if a defendant’s attorney pursues a plea agreement, “the

successful negotiation of a plea agreement involves factors beyond the control of

counsel.” United States v. Hall, 212 F.3d 1016, 1022 (7th Cir. 2000).

      Here, although Edmonds’s filings make clear that, in hindsight, he wishes he

had entered into a Rule 11(c)(1)(C) agreement, there is no evidence that such an

agreement would have come to fruition. According to the Government, it merely had

made an informal inquiry to Edmonds’s counsel whether Edmonds “would be

interested in discussing [a Rule] 11(c)(1)(C) plea agreement wherein the parties

would agree to a term of imprisonment of 27 years,” to which the attorney responded

that Edmonds “was not interested.” Gov’t Resp. at 11, ECF No. 4. But, even if the

parties had been able to arrive at such an agreement, there was no assurance that

this Court would have accepted it. This is particularly true given that Edmonds’s

degree of culpability was substantially greater than that of Jonas, who received a

sentence of 21 years, as the Court discussed during Edmonds’s sentencing hearing.

See 09/20/2016 Tr. at 10.

      What is more, to the extent that Edmonds understood (rightly or wrongly) from

his attorney that the Court would sentence him to less than 27 years of incarceration,

the Court took pains during the plea colloquy to make sure that Edmonds realized



                                           7
that he could not rely upon that understanding and that the Court could sentence

him to a term of incarceration that was higher than what Edmonds might have

anticipated based upon discussions with his attorney. See 12/14/15 Tr. at 18:3-2.

      For these reasons, Edmonds is not entitled to relief on this ground.

C.    “Reverse Sting”

      In his supplemental petition, Edmonds argues that his attorney was ineffective

for failing to pursue a “reverse sting” argument during the plea-negotiation phase.

To support this claim, Edmonds submits a portion of a memorandum addressing

selective enforcement in terrorism cases, as well as a newspaper article discussing

domestic terrorism.    See generally Am. § 2255 Pet. at 4–16.1        Neither of these

documents establishes that Edmonds is entitled to habeas relief.

      To prevail on a claim of selective enforcement, a petitioner must show that the

law-enforcement actions at issue “had a discriminatory effect” and “[were] motivated

by a discriminatory purpose.” United States v. Armstrong, 517 U.S. 456, 465 (1996)

(internal quotation marks omitted).2 In other words, a petitioner must establish that

(1) other similarly situated persons were not investigated by law enforcement; and

(2) the basis for the investigation was some impermissible classification such as race,

religion, or the exercise of constitutional rights. United States v. Monsoor, 77 F.3d

1031, 1034 (7th Cir. 1996).


1      Page numbers for the memorandum refer to the number typed at the bottom of each
page, rather than the ECF page number added at the top of each page.

2       While Armstrong is a selective-prosecution case, “the same analysis governs both”
selective-prosecution and selective-enforcement claims. United States v. Barlow, 310 F.3d
1007, 1010 (7th Cir. 2002).
                                           8
         The memorandum attached to Edmonds’s petition argues that “Islamic

extremists” are disproportionately “targeted and prosecuted by the FBI in their

reverse terror stings,” even though “non-Islamic extremists have committed more

attacks” and are “more susceptible to commit acts of violence or engage in terrorist

activities.” Am. § 2255 Pet. at 11–12. In support, it cites to various statistics about

the number of fatal attacks carried out by Islamic extremists as compared to “non-

Islamic extremists.” But such broad characterizations, without more, fall short of

demonstrating that “similarly-situated defendants of other [religions] could have

been [investigated] but were not.” United States v. Hayes, 236 F.3d 891, 895 (7th Cir.

2001).

         Armstrong is instructive. 517 U.S. 456. There, the respondents, who were

Black, claimed that the United States Attorney’s Office for the Central District of

California was selectively targeting Black individuals for prosecution in crack cocaine

cases. In support, they submitted an affidavit by a paralegal from the Federal Public

Defender’s Office, as well as an accompanying “study,” that claimed that every one of

the twenty-four crack cocaine cases closed by the government that year was against

a defendant who was Black. Armstrong, 517 U.S. at 459. Based on this evidence, the

respondents sought discovery from the government under Fed. R. Crim. 16.

         The district court and the Ninth Circuit (siting en banc) agreed. But the

Supreme Court reversed. Noting that the respondents had to “show that similarly

situated individuals of a different race were not prosecuted,” id. at 455, the Supreme

Court found the submitted affidavit and “study” lacking, because they “failed to



                                          9
identify individuals who were not Black and could have been prosecuted for the

offenses for which respondents were charged, but were not so prosecuted,” id. at 470.

       Here, too, Edmonds fails to identify a single person of another religion who was

similarly situated to him but was not subjected to the same enforcement tactics that

the government utilized here. See also United States v. Davis, 793 F.3d 712, 720 (7th

Cir. 2015) (noting that the Supreme Court in Armstrong “insisted that the defendant

produce evidence that persons of a different race, but otherwise comparable in

criminal behavior, were presented to the United States Attorney for prosecution, but

that prosecution was declined”). And, because “[f]ailure to raise a losing argument .

. . does not constitute ineffective assistance of counsel,” Stone v. Farley, 86 F.3d 712,

717 (7th Cir. 1996), Edmonds is not entitled to relief on the grounds that his attorney

did not pursue a selective-enforcement argument in this case.

       Relatedly, to the extent Edmonds argues that counsel was ineffective for not

raising an entrapment defense and analogizing to “stash house cases,”3 his argument

also fails.   To prevail on such a defense, a defendant must show government

inducement and a lack of predisposition. United States v. Mayfield, 771 F.3d 417,

431 (7th Cir. 2014). Here, the opposite was true. The idea of traveling to the Middle

East to join ISIL, as well as the idea to attack the National Guard base, originated

with Edmonds and Jonas. See Plea Agreement at 2–7. At his change-of-plea hearing,

Edmonds admitted this, see 12/14/15 Tr. at 25:4–8, and that admission is



3      Such cases typically involve a government actor introducing a subject to the idea of
robbing a nonexistent drug “stash” house. See generally Ward v. United States, 858 F.3d
1072, 1073–74 (7th Cir. 2017).
                                            10
presumptively truthful, see Moody, 770 F.3d at 581–82. Nor has Edmonds has offered

any evidence to overcome that presumption. In light of these facts, it was reasonable

for Edmonds’s counsel to decide not to pursue an entrapment defense.

                                  V.     Conclusion

      For the reasons stated herein, Edmonds’s motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 is denied. Because the “motion, files, and records

of [this] case conclusively show that [Edmonds] is entitled to no relief,” the Court

finds that an evidentiary hearing is not necessary to adjudicate his claims. Hutchings

v. United States, 618 F.3d 693, 699–700 (7th Cir. 2010) (citations and quotation marks

omitted).

      Furthermore, the Court finds that Edmonds has not made a substantial

showing in his motions that his constitutional rights were denied. As such, Edmonds

has not “demonstrate[d] that reasonable jurists would find the district court’s

assessment of his constitutional claims debatable or wrong,” United States v.

Fleming, 676 F.3d 621, 625 (7th Cir. 2012) (citation omitted), and the Court declines

to issue a certificate of appealability under 28 U.S.C. § 2253(c).


IT IS SO ORDERED.                       ENTERED: 4/6/20


                                        ____________________________
                                        John Z. Lee
                                        United States District Judge




                                           11
